Citation Nr: 1723892	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  06-23 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left knee disability, to include a left knee strain, and as due to service in the Southwest Asia theater of operations.

2. Entitlement to service connection for a right knee disability, to include a right knee strain, and as due to service in the Southwest Asia theater of operations.

3. Entitlement to service connection for a left hand disability, to include as due to an undiagnosed illness, or as secondary to a service-connected disability.  

4. Entitlement to service connection for a right hand disability, to include as due to an undiagnosed illness, or as secondary to a service-connected disability.  

5. Entitlement to service connection for multiple joint pain, including multiple arthritis, to include as due to service in the Southwest Asia theater of operations.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to September 2005.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon the Veteran a right to compliance with the orders contained in that remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).   

The duty to assist an incarcerated veteran requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow non-incarcerated veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  When attempting to provide an incarcerated veteran with a VA examination in connection with a claim, the RO must document that they have made multiple attempts and exhausted all possible avenues for obtaining access to the incarcerated Veteran for purposes of the examination.  

The Board issued a remand in this matter in February 2015, for purposes of providing the Veteran, who is presently incarcerated in the state of Texas, with a VA examination.  

At that time, the Board noted that while VA does not have the authority to require a correctional institution to release a veteran so that a necessary examination may be provided at the closes VA medical facility, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the Veteran to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-based examiner to the correctional facility to conduct the examination.  38 U.S.C.A. § 5711 (West 2014); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  

A VA examination was scheduled in this matter for October 2016 at the VA Medical Center in Shreveport, Louisiana.  However, a note contained in the file indicates that on September 30, 2016, the VA Medical Center in Shreveport contacted the Veteran's place of incarceration in New Boston, Texas, and was informed that they do not transport Veterans across state lines, nor can providers bring equipment into the facility.  The examination was subsequently cancelled, and no further attempts to provide the ordered examination made.  

The Board finds that the action taken by the RO failed to meet the duty to assist, as outlined in Bolton.  

Specifically, in its prior remand, the Board observed that the VA Adjudication Procedure Manual M21-1 ("M21-1") contained a provision for scheduling examinations of incarcerated veterans.  The manual called for the RO or local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether a veteran should be escorted to a VA medical facility for examination by VHA personnel.  If transportation is not possible, the veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1, III.iv.3.A.9.d.  However, the Manual was revised on February 28, 2017, and that provision removed in its entirety.  Nonetheless, as it was a part of the manual at the time of the prior remand and remained part of the Manual at the time of the Veteran's scheduled October 2016 examination, it conferred upon the Veteran a procedural right to compliance, and the RO had a duty to take the steps listed therein.  

Even without the provision, as it has since been removed from the Manual, the Board finds that the RO failed to meet the criteria described in Bolton.  At no point does it appear that the RO attempted to schedule the Veteran for an examination at an in-state facility after it was informed that the Veteran could not be transported over state lines to Louisiana for the examination (the Board observes that a September 2016 RO correspondence, contained in the claims file, indicates the existence of the ten closest VA examination facilities to the Veteran's place of incarceration, including several located within the state of Texas).  Neither does it appear from the record that the RO sought to have a prison medical provider give the examination according to VA examination work sheets.

As such, the Board agrees with the Veteran's representative that the RO failed to comply with its prior remand, and the due process owed to an incarcerated Veteran.  As such, an additional remand is necessary to ensure all necessary due process is accomplished.

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to provide any additional evidence in support of his claim, to include any outstanding medical treatment records which may be pertinent to the claims on appeal

2. The AOJ should take all necessary steps, to provide the Veteran with a VA Gulf War examination to determine the nature and etiology of all bilateral knee and bilateral hand disabilities.  All attempts to schedule this examination must be documented in the claims file and must include: (1) attempting to arrange transportation of the Veteran to an in-state VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-based examiner to the correctional facility to conduct the examination.  If the above attempts are unsuccessful, the Veteran and his representative must be notified in writing.     

The examiner must conduct a complete and thorough review of the evidence in the claims file, to include the Veteran's service treatment records and all post-service medical evidence as well as the Veteran's lay statements, and a discussion of each.  A physical examination must be conducted, and all pertinent symptomatology and findings must be reported in detail.  All indicated testing must be accomplished.  Thereafter, the examiner should provide the following opinions:

(a) Does the Veteran currently have a disability of either knee or hand, including neuropathy of either hand, undiagnosed arthralgia of any specific joint, or arthritis of any specific joint?  If so, each affected joint should be specified and the examiner should indicate whether the disability is attributable to a known diagnosis.  If not, the examiner should reconcile the conclusion with all previous diagnoses  in the record.

(b)  Is it at least as likely as not that any diagnosed disability is related to the Veteran's period of active service, including exposure to contaminants or other toxic substances?

(c) Is it at least as likely as not that the Veteran's reported bilateral hand disability, including any neuropathy diagnosed, was caused or aggravated beyond its natural progression by any of the Veteran's service-connected disabilities, alone or in combination.  

(d) If there is no diagnoses made for the Veteran's complaints of arthralgia of the knees, hands, and other joints, is it at least as likely as not that the Veteran has objective indications of a chronic disability resulting from an illness manifested by joint pain as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more; or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period?

The examiner should provide a complete and comprehensive explanation for all opinions provided.  If the examiner cannot state and opinion without resort to speculation, the examiner must explain the reasons why the opinion would require speculation.

3. Thereafter, readjudicate the claims on appeal.  If any benefit sought on appeal should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




